    Case 1-17-01085-ess Doc 90 Filed 11/05/18 Entered 11/05/18 14:04:25       OJ^
 Case
 Case 1:18-cv-04527-ARR
      l:18-cv-04527-ARR Document
                        Documents9 Filed
                                    Filed 11/05/18
                                          10/31/18 Page
                                                   Page 11 of
                                                           of 3
                                                              3PageID
                                                                PageiD #:
                                                                       #:196
                                                                          193




                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK
                                                                     IN CLERK'S OFFICE
                                                               ij.S DISTRICT COURT E.D.M.Y.
HILAL K.HOMAIDAN,                                                  ★ NOV 5 - 2018
on behalf of himself and
all others similarly situated,                                     BROOKLYN OFFICE
                Plaintiff,

                                                         No. i:i8-cv-4527-ARR

SALLIE MAE,INC.,
NAVIENT SOLUTIONS,LLC,and
NAVIENT CREDIT FINANCE CORPORATION,

                Defendants,



                      STIPULATION TO DISMISS APPEAL

      The undersigned counsel for appellants-defendants Sallie Mae, Inc., Navient

Solutions, LLC, and Navient Credit Finance Corporation (collectively, "Appellants") and

the undersigned counsel for appellee-plaintiff Hilal K. Homaidan ("Appellee") hereby

stipulate to dismiss the above-captioned appeal, pursuant to Federal Rule of Bankruptcy
Procedure 8023. The parties shall bear their own costs and fees.

 /s/Robert Tietien                             /s/Shawn R.Fox
 Adam Reese Shaw                               Shawn R. Fox
 George F. Carpinello                          McGuireWoods LLP
 Robert Tietjen                                1251 Avenue of the Americas
 Boies, Schiller & Flexner LLP                 20th Floor
 30 South Pearl Street                         New York, New York 10020
 4th Floor                                     Telephone: 212.548.2148
 Albany, NY 12207                              Email: sfox@mcgmrewoods.com
 Telephone: 518.434.0600
 Email: ashaw@bsfllp.com                       —and—
       gcarpinello@bsfllp.com
       rtietjen@bsfllp.com                     Thomas M. Farrell(pro hac vice)
                                               McGuireWoods LLP
        —and—                                  JPMorgan Chase Tower
                                               600 Travis Street
 Austin Smith                                  Suite 7500
   Case 1-17-01085-ess Doc 90 Filed 11/05/18 Entered 11/05/18 14:04:25
Case 1:18-cv-04527-ARR Document 9 Filed 11/05/18 Page 2 of 3 PageID #: 197




                                          /s/(ARR)
   Case 1-17-01085-ess Doc 90 Filed 11/05/18 Entered 11/05/18 14:04:25
Case 1:18-cv-04527-ARR Document 9 Filed 11/05/18 Page 3 of 3 PageID #: 198
